Exhibit 99.1 MATERIAL CHANGE REPORT 1. Name and Address of Company Kinross Gold Corporation (“Kinross”) 17th Floor, 25 York Street, Toronto, Ontario M5J 2V5 2. Date of Material Change May 4, 3. News Release A news release relating to the material change was disseminated through Newswire on May 3, 2010. 4. Summary of Material Change A news release with respect to, among other things, the material change referred to in this report was issued by Kinross on May 4, 2010 through the facilities of Marketwire and filed on the System for Electronic Document Analysis and Review. 5. Full Description of Material
